This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. 34,485

 5 ERIC GARCIA,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Jacqueline D. Flores, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jane A. Bernstein, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 M. Naomi Salazar
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
 1   {1}   Plaintiff State of New Mexico filed a docketing statement, appealing from the

 2 district court’s order granting Defendant Eric Garcia’s motion to exclude drug test

 3 results, entered on January 30, 2015. [DS 2–3; RP 33] This Court issued a calendar

 4 notice, proposing to affirm. The State filed a response to our notice, informing this

 5 Court that it “will not be filing a memorandum in opposition to the proposed summary

 6 affirmance[.]” [Response 1] Accordingly, for the reasons stated in our notice of

 7 proposed disposition, we affirm.

 8   {2}   IT IS SO ORDERED.

 9                                               ________________________________
10                                               TIMOTHY L. GARCIA, Judge

11 WE CONCUR:


12 _______________________________
13 RODERICK T. KENNEDY, Judge


14 _______________________________
15 LINDA M. VANZI, Judge




                                             2